DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (US 2017/0335244 A1).
Regarding claims 1-2, 4-5, 8 and 19, Lant teaches an aqueous cleaning composition comprising surfactants in the amount of 25-55%; [14], and water in the amount of 5-50%; [16], claims 4-5, 8) material such as hydrogenated castor oil in the amount of 0.1-1%; [42].  It should be noted that the enzyme encapsulating materials, beside PVOH, such as carboxy- methyl cellulose would further contribute (water soluble) to the claimed structuring ingredient as well.
Regarding claim 1, and the claimed amount of part d, there is only an overlap with the amount taught by Lant, which is not anticipatory.  However, at the time, before the effective filing date of invention, it would have been obvious to encapsulate more actives such as enzymes with the motivation of improving the stain removing efficacy of the composition. Note that, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990), [MPEP 2144.05, R5].
Regarding claims 6-7, 10-13 and 18, Lant teaches that surfactants comprise alkylethoxy sulfate (C8 to C30 with EO of 1-30); [27], linear alkylbenzene sulfonate; [25-26], and C1-C15 ethoxylated (EO=1-10) alcohols as nonionic surfactants; [29], water in the amounts of 0.5-50%; [16], wherein the composition is delivered as a unit dose; [9, 53-54], by means of a water soluble pouch; [7, 10, 70-71]. 
Regarding claims 14 and 16-17, Lant teaches enzymes such as cellulose in the amounts of 0.0001-0.75%; [3-7, claim 8].  Lant teaches the claimed structurant material such as hydrogenated castor oil in the amount of 0.1-1%; [42].  It should be noted that the enzyme encapsulating materials, beside PVOH, such as carboxy methyl cellulose would further contribute to the claimed structuring ingredient as well.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (US 2017/0335244 A1) as applied to claims 13, 6 and 1, and further in view of Patterson et al. (US 2014/0364,353 A1).
Regarding claims 3, 9 and 15,  Lant does not teach the instantly claimed cationic surfactant. However, analogous art of Patterson teaches a similar composition comprising cationic surfactant(s); [6, 91]. At the time, before the effective filing date of invention, it would have been obvious to add more actives such as cationic surfactants with the motivation of improving (disinfectant and antibacterial agent) the cleaning efficacy of the laundry composition as taught by Patterson above.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lant et al. (US 2017/0335244 A1) as applied to claims 19 and 1, and further in view of Camire et al. (US 2019/0017,001 A1).
Regarding claim 20,  Lant does not teach the instantly claimed anionic surfactant of sodium laureth sulfate. However, the analogous art of Camire teaches this ingredient as claimed; [112, formula IV]. At the time, before the effective filling date of invention, it would have been obvious to add this anionic surfactant to Lant’s composition for increasing its soil removal spectra (increased anionic detersive) as taught by Camire above. Regarding the other surfactant limitations, as instantly claimed, please see the claims 6, 12 and 18 above.  With respect to the higher water limits, it would have been obvious to increase this amount as a routine laboratory experimentation.
 be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

                                   Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. More specifically the prior arts of 2016/0060571 A1, 2016/0890553 A1 and 2015/0111807 A1 are of relevance. See PTO form 892.



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/04/24

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767